DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.


Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 8 August 2022. The present response is considered in light of the Decision of the Patent Trial and Appeal Board (PTAB) rendered 8 June 2022. It is noted that this application is a Continuation of United States Patent Application Serial No. 10/130,930, filed 22 May 2002, now United States Patent No. 9,886,722, which benefits from Provisional Patent Application Serial Nos. 60/209,155, 60/199,483, 60/198,007, 60/170,027, and 60/167,636 filed 2 June, 2000, 25 April 2000, 18 April, 2000, 10 December 1999, and 26 November 1999, respectively. Claims 2, 4-10, 12-100, 106, and 108-117 have been cancelled. Claims 1, 3, 11, 102, 104-105, and 107 have been amended. Claims 1, 3, 11, 101-105, and 107 are pending.
 

Status of the Application

[3]	The following is a status of the instant application as per the present response filed 8 August 2022 and pursuant to the Decision of the Patent Trial and Appeal Board (PTAB) rendered 8 June 2022:

[i]	The Decision of the Patent Trial and Appeal Board (PTAB) rendered 8 June 2022, affirmed the Examiner’s rejection of pending claims 1, 3, 11, and 101-117 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more.   

[ii]	Previous rejection(s) of claims 1, 3, 11, and 101-117 (now claims 1, 3, 11, 101-105, and 107 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more have not been overcome by the amendments to the subject claims and are maintained as set forth below. The present response is considered in light of the Decision of the Patent Trial and Appeal Board (PTAB) rendered 8 June 2022 incorporated in its entirety herein.
	 

Continuation Application

[4]	This application is a continuation application of United States Patent Application Serial No. 10/130,930, filed 22 May 2002, now United States Patent No. 9,886,722, which benefits from Provisional Patent Application Serial Nos. 60/209,155, 60/199,483, 60/198,007, 60/170,027, and 60/167,636 filed 2 June, 2000, 25 April 2000, 18 April, 2000, 10 December 1999, and 26 November 1999, respectively.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Claims 1, 3, 11, 101-105, and 107 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 3, 11, 101-105, and 107 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claim 1 is directed to a method and is reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, claim 1 is determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of implementing a business relationship/sales process to execute a business transaction for a customer. Specifically, when considered in light of the supportive disclosure, the claimed execution of a business transaction is particularly directed to the purchase and sale of insurance, which is reasonably considered to be method of Organizing Human Activity. In particular, the claims illustrate a series of actions or activities directed to a general process in which a first webserver/site, i.e., a first insurance company receives a customer request for a transaction, i.e., a purchase of an insurance policy from a second entity having a second webserver/site and the servers interact via a defined business relationship to fulfill the request for the transaction. A general process of implementing a business relationship to purchase and conduct a commercial transaction, i.e., sell an insurance policy, is reasonably categorized as a Method of Organizing Human Activity, namely: (1) fundamental economic practices; and (2) commercial or legal interactions such as conducting marketing or sales activities as set forth in the present 2019 PEG. 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…initiating a user session…”, “…capturing user data…”, “...[receive] a request...for a transaction during the user session...”, “...generating a lead transfer...” and “…redirect the client...in repines to the lead transfer being determined to be successful…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process in which a first webserver/site, i.e., a first insurance company receives a customer request for a transaction, i.e., a purchase of an insurance policy from a second entity having a second webserver/site and the servers interact via a defined business relationship to fulfill the request for the transaction. In other words, the limitations identified above are reasonably understood to comprise a general process of implementing a business relationship to conduct a commercial transaction, i.e., sell an insurance policy, which is an ineligible concept of Organizing Human Activity, namely: (1) fundamental economic practices; and (2) commercial or legal interactions such as conducting marketing or sales activities as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…determine whether the lead transfer was successful based on receipt of a communication…”, “…generating an identifier...mapping the user...to the user data…”, and “…using the identifier to continue the user session…”. Respectfully, absent further clarification of the processing steps executed by the recited “servers”, given relevant communications and user requests and data, one of ordinary skill in the art could readily determine whether a lead transfer was successful, generate an identifier to retain customer data gathered during a session, and use the identifier to retrieve data to continue the user session by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the (1) a first webserver; (2) a client computer; (3) a first website; (4) a second website; and (5) a second web server. With respect to these potential additional elements, the claimed “first web server” and “first website” is identified as initiating a user session, receiving a request for a transaction, transferring the user data using a transfer protocol, and generating an identifier which is mapped to stored user session data. The claimed “second web server” and “second website” is identified as receiving the redirected user session, storing the user data is a database, and continuing the user session. The “client computer” is identified as transmitting a request and navigating, i.e., being redirected, from the first to the second websites. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., a session is initiated, user data is capture, stored and assigned an identifier, the user is redirected etc.) as associated with a respective “web server” or “website”. Beyond the general statement that servers host the website, user session are conducted, and data is stored and transferred, the limitations provide no further clarification with respect to the functions performed by the “server” and “websites” in producing the claimed result. A recitation of “by a server”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., generating an identifier etc.), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of implementing a business relationship to conduct a commercial transaction, i.e., sell an insurance policy, using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of rendering a website, storing and retrieving data stored using an identifier, and transmitting communications and data over a computer network. The claimed implementing a business relationship to conduct a commercial transaction, i.e., sell an insurance policy benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2018/0189890, Examiner notes paragraphs [0119] [0150][0151] [0183]. In the noted disclosure, the Specification provides indications that servers are used to host the various insurance company websites. Paragraphs [0035] [0066] [0172]-[0176] indicate that secure HTML and industry standard XML and encryption are used to facilitate data transmission between the servers and the user computers. While the Specification provides descriptions of examples of devices, the devices are identified generically as a “computer” or “server”. With respect to the data transmissions, the specification does not provide any indication that anything other than standard encryption and markup languages are applied. Accordingly, with respect to the claimed hardware elements and network technology, the disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures include: (1) a first webserver; (2) a client computer; (3) a first website; (4) a second website; and (5) a second web server. With respect to these potential additional elements, the claimed “first web server” and “first website” is identified as initiating a user session, receiving a request for a transaction, transferring the user data using a transfer protocol, and generating an identifier which is mapped to stored user session data. The claimed “second web server” and “second website” is identified as receiving the redirected user session, storing the user data is a database, and continuing the user session. The “client computer” is identified as transmitting a request and navigating, i.e., being redirected, from the first to the second websites. 
While Examiner acknowledges that the noted method is computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.


While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., user session and an associated identifier and a user request for a transaction); (2) storing and retrieving information and data from a generic computer memory (e.g., user data stored in a database with an identifier); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., generating an identifier etc.). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of implementing a business relationship to conduct a commercial transaction, i.e., sell an insurance policy. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., implementing a business relationship to conduct a commercial transaction, i.e., sell an insurance policy, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of implementing a business relationship to conduct a commercial transaction, i.e., sell an insurance policy, benefit from the use of computer technology, but fail to improve the underlying technology.


In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
Dependent claims 3, 11, 101-105, and 107, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Response to Remarks/Amendment

[6]	Applicant's remarks filed 8 August 2022 have been fully considered and are addressed as follows:

[i]	Applicant’s remarks in response to previous rejection(s) of pending claim(s) 1, 3, 11, 101-105, and 107 under 35 U.S.C. 101 as being directed to non-statutory subject matter are reasonably considered to have been fully addressed in the context of the revised rejection responsive to the amendments to the pending/amended claims and in further consideration of the Decision of the Patent Trial and Appeal Board (PTAB) rendered 8 June 2022 incorporated in its entirety herein.

[ii]	Pursuant to further search and consideration, previous rejection(s) of claim(s) 1, 3, 11, 101-105, and 107 under 35 U.S.C. 103(a) remains withdrawn.




Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Grandcolas et al., METHOD AND SYSTEM FOR SINGLE SIGN-ON USER ACCESS TO MULTIPLE WEB SERVERS, United States Patent No. 7,137,006, column(s) 4, lines 31-51, column(s) 9, lines 13-54: Relevant Teachings: Grandcolas et al. discloses a system and method which provides user navigation among multiple servers. The system/method utilizes a user profile and cookies to store and transfer session and user information from server to server. 

Glommen et al., INTERNET WEBSITE TRAFFIC FLOW ANALYSIS, United States Patent Application Publication No. 2004/0260807, paragraphs [0072]-[0078]: Relevant Teachings: Glommen et al. discloses a system and method which monitors user navigations among websites. The system/method analyzes traffic flow among sites and includes use of cookies which store user session and navigation information using a cookie and user account identifier to track and transfer data among websites. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683